DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 10/25/21.
3.    Claims 1 – 12 are pending.
4.    The drawings filed on 10/25/21 has been noted.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 7 recites the limitation “…the real time senor data“, in line 9. There is insufficient antecedent basis for this limitation in the claim.
8.	Claim 7 recites the limitation “…the combined outcome…“, in line 12. There is insufficient antecedent basis for this limitation in the claim.
9.	The dependent claims 8 – 12 are also rejected due to its dependency to the independent claim.

Claim Rejections - 35 USC § 101
10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
11.	Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
12.	Step 1:
Claims 1 – 6 are directed to a process, which is one of the statutory categories of invention.
Claim  7 – 12 are drawn to are directed to a machine, which is one of the statutory categories of invention.
13.	Step 2A: 
14.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
15.	Claim 7 is exemplary: 
 	“A system for offering a parlay wager on a second event in a play-by-play wagering network, comprising: a live event upon which play-by-play wagers can be placed; one or more sensors that collect data from the live event; at least one wagering device associated with a user; a play-by-play wagering network communicatively coupled with the at least one wagering device; an odds calculation module that calculates odds on at least one outcome of a play in the live event based off the real-time sensor data; a live event database which contains data on upcoming second events; and a parlay offer module which calculates odds on at least one outcome of a first play of one of the second events and displays the parlay wager offer on the combined outcome of one of the at least one play in the live event and one of the at least one first play of the second event”.

16.	The underlined portion of claim 7 represent the abstract idea. Independent claims 1 include substantially the same abstract idea as independent claim 7. The limitations of dependent claims 2 – 6 and 8 - 12 merely further define the abstract idea and are not significantly more than the abstract idea.
17.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk)) 
At least a certain method of organizing human activities (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations))
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
18.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a system comprising: at least one wagering device; a play-by-play wagering network and a live event database.
These additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
19.	Step 2B: 
20.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
21.    For example, Under Step 2B, the claimed invention recites as a system comprising: at least one wagering device; a play-by-play wagering network and a live event database.
All of these elements viewed individually and as a whole, are indistinguishable from well - understood, routine, conventional elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
22.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
23.     Following the guidance in the Berkheimer memo, Applicant is directed to Walker (US 20040082384, FIG. 2 and paragraph 58) and Andrews (US 20060240894, paragraph 21), showing the conventionality of these additional elements.
24.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
25.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
26.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
27.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29.	Claim(s) 1 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AMAITIS (US 20120034974) and in view of Marantelli (US 9424716).
30.	Regarding claim 1, AMAITIS discloses a method of offering a parlay wager on a second event in a play-by-play wagering network, comprising (parlay wagering for games that begin and end in the future (second event) stepping through various stages of play (play-by-play) and responses from player units 40 (wagering network) as shown in figure 1; abstract; para [0089]; claim 4): 
collecting real time sensor data (i.e. real-time game information (e.g. pitch information (strike, ball, foul), which requires (pitch) sensor data) as described in paragraph 97) from a five event upon which play-by-play wagers can be placed (receiving game information from a data feed or other source as real-time game information (real-time sensor data from a live event) regarding events on which players make in-game wagers (play-by-play wagers can be placed) as described in para [0097] - [099] and [0102]); 
calculating odds of at least one outcome of a play in the live event using information obtained from the real-time sensor data (i.e. real-time game information (e.g. pitch information (strike, ball, foul), which requires (pitch) sensor data) as described in paragraph 97) (calculating odds for each event (an outcome of a play in the live event) updated: based on In-game events received from the source in real-time (sensor data) as described in para [0097] - [0099]); 
offering a wager on the play of the live event through a wagering device that is communicatively coupled to the play-by-play wagering network (making an in-game wager (wager on the play of the live event) using a player unit 40 (wagering device) in the group of player units 40 as shown in figure 1 (play-by-play wagering network) as described in para [0089], [090], [0102]]; 
calculating adds on at least one outcome of a first play of the second event (determining future odds of a game that begins and ends in the future (outcome of the second event) that includes a selection of an element including a first outcome of the game (a first play) as described in para [0102], [0446]; claim 12). 
AMAITIS fails to explicitly disclose the following limitations:
displaying a parlay wager offer on a combined outcome of the play in the live event and the first play of the second event. 
Marantelli teaches displaying a parlay wager offer on a combined outcome of the play in the live event and the first play of the second event (a user Interface (displaying) including a “place bet” or wager button (parlay wager offer) for tote information including an odds percentage (combined outcome) based on live odds (play in the live event) and wagers placed In the upcoming race (first play of the second event) as described in Col 7, lines 44-45, Col 8, lines 87-67 and Col 11, lines 23-44)). 
Therefore, It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of AMAITIS to include displaying a parlay wager offer on a combined outcome: of the play in the live event and the first play of the second event as disclosed by Marantelli, to gain the advantage of allowing the user to place any manner of wagers on any or all available races that include a selected live race and upcoming races (as described by Marantelli, Col 7, lines 29 - 45). 
31.	Regarding claims 2 and 8, AMAITIS also discloses the second event is the same type of event as the live event ((calculating odds for each event (second event and live event) that include sports events (same type) as described in para [0097]-[0099], [0101] and [0102]).
32.	Regarding claims 3 and 9, AMAITIS also discloses the parlay wager offer is offered after the wager on the play of the live event is placed ((a player selects elements to be added to the parlay wager (offer is offered) where odds are updated after the wager Is placed (wager on the play of the live event) as described in para [0125]).
33.	Regarding claims 4 and 10, AMAITIS also discloses offering a parlay wager on the second event in the play-by-play- wagering network of claim 1, wherein the odds for the at least one outcome of a first play of the second event are calculated using historical play data (probabilities determined prior to the game using historical data for each event in an odds database (plays database) as described in para [0093], [0088]), wherein the odds for the at least one outcome of a first play of the second event are calculated using historical play data, and data or upcoming events, respectively (updating the odds based on in-game events using the historical data (odds for a first play of the second event are calculated) with a running wager during a game or season (data on upcoming events) as described in para [0093], [0098], [0143]).
34.	Regarding claims 5 and 11, AMAITIS also discloses adjusting the parlay wager offer (i.e. update the wager offer as described in paragraph 121) based on the past betting behavior (i.e. the prior demand described in paragraph 128) of a user associated with the wagering device ((odds and payouts of the parlay wager are updated (adjusting the offer) based on prior demand (past batting behavior of a user) associated with player unit 40 (wagering device) as described in para [121] and [128]).
35.	Regarding claims 6 and 12, AMAITIS also discloses determining that the play in the live event is a final play of the live event ((the final holding (final play of the live event) is evaluated by the game machine's computer and the player is awarded either play credits or a coin payout as determined from a payoff table as described in para [0084])).
36.	Regarding claim 7, AMAITIS discloses a system for offering a parlay wager on a second event in a play-by-play wagering network, comprising (parlay wagering for games that begin and end in the future (second event} stepping through various stages of play (play-by-play} and : responses from player units 40 (wagering network) as shown in figure 1 and described in abstract; para [0089}; claim 4) 
a live event upon which play-by-play wagers can be placed; one or more sensors that collect data from the live event (receiving game information from a data feed or other sources {sensor that collects data) as real-time game information (data from the live event} regarding events on which players make in-game wagers (play-by-play wagers can be placed) as described in para [0097] - [0099], [0102]); 
at least one wagering device associated with a user (player unit 40 (device) as shown in Fig 1); 
a play-by-play wagering network communicatively coupled with the al least one wagering device  (making an in-game wager using a player unit 40 wagering device in the group of player units 40 as shown in figure 1 (play-by-play wagering network) as described in para [0089], [0090], [0102]); 
an odds calculation module that calculates odds on at least one outcome of a play in the live event based off real-time sensor data (software (module) calculating odds for each event (outcome of a play in the live event) updated based on in-game events received from the source in real-time (sensor data); para [0042], [0097] - [0099]): 
a live event database which contains data on upcoming second events (an odds database stored on the system that is updated based on in-game events (live event database contains data) related to games that occur in the future (second events) as described in para [0088] and claim 12): 
and a parlay offer module which calculates odds on at least one outcome of a first play of one of the second events (software (module) for determining future odds of a game that begins and ends in the future (outcome of the second event) that includes a selection of an element including a first outcome of the game (first play) as described in para [0042], [0102], [01468] and claim 12). 
AMAITIS fails to explicitly disclose the following limitations:
displaying a parlay wager offer on a combined outcome of the play in the live event and the first play of the second event. 
Marantelli teaches displaying a parlay wager offer on a combined outcome of the play in the live event and the first play of the second event (a user Interface (displaying) including a “place bet” or wager button (parlay wager offer) for tote information including an odds percentage (combined outcome) based on live odds (play in the live event) and wagers placed In the upcoming race (first play of the second event) as described in Col 7, lines 44-45, Col 8, lines 87-67 and Col 11, lines 23-44)). 
Therefore, It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of AMAITIS to include displaying a parlay wager offer on a combined outcome: of the play in the live event and the first play of the second event as disclosed by Marantelli, to gain the advantage of allowing the user to place any manner of wagers on any or all available races that include a selected live race and upcoming races (as described by Marantelli, Col 7, lines 29 - 45). 

Conclusion
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715  

/KANG HU/Supervisory Patent Examiner, Art Unit 3715